Order unanimously *944affirmed without costs. Memorandum: Family Court properly declined to exercise its jurisdiction to make a child custody determination. The record supports the findings of the court that it was an inconvenient forum under the circumstances of the case and that a court of the State of Washington was a more appropriate forum (see, Domestic Relations Law § 75-h). (Appeal from Order of Niagara County Family Court, Halpin, J. — Custody.) Present — Green, J. P., Pine, Lawton, Callahan and Boehm, JJ.